ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Fluor Intercontinental, Inc.                 )      ASBCA No. 59062
                                             )
Under Contract Nos. W912ER-04-D-0004         )
                    W912ER-09-C-0057         )

APPEARANCES FOR THE APPELLANT:                       Karen L. Manos, Esq.
                                                     Dhananjay S. Manthripragada, Esq.
                                                      Gibson, Dunn & Crutcher LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Michaele J. Mandulak, Esq.
                                                     Engineer Trial Attorney

               OPINION BY ADMINISTRATIVE JUDGE PEACOCK

        The parties have filed a Release and Settlement Agreement dated 16 June 2014,
resulting from an Alternative Dispute Resolution/Settlement Judge process, in which
they jointly request the entry of a consent judgment in accordance with the Release
and Settlement Agreement.

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' stipulation and agreement, that the appeal is sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$28,522,169.54. In the event the government fails to pay Fluor Intercontinental, Inc.,
the full settlement amount within 70 calendar days after the date of the consent
judgment, the parties agree that the government shall pay Fluor Intercontinental, Inc.,
interest on the full settlement amount until Fluor Intercontinental, Inc., receives
payment. The interest due from the government to Fluor Intercontinental,
Incorporated will be calculated pursuant to 41 U.S.C. § 7109. The parties have
represented to the Board that this consent judgment will not be presented for payment
from the Judgment Fund and will be paid in accordance with the terms of the Release
and Settlement Agreement.

       Dated: 17June2014




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur




                                                 RICHARD SHACKLEFORD
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59062, Appeal of Fluor
Intercontinental, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                           2